--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version


First Amendment to Amended and Restated First Lien Credit Agreement
 
This First Amendment to Amended and Restated First Lien Credit Agreement (this
“Amendment”) is entered into as of July 24, 2019 (the “First Amendment Closing
Date”), by and among Turning Point Brands, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party hereto, the Lenders party hereto, and Fifth
Third Bank, an Ohio banking corporation, as Administrative Agent and L/C Issuer.
 
Recitals:
 
A.          The Borrower, the Guarantors party thereto, the Lenders party
thereto, and the Administrative Agent are party to an Amended and Restated First
Lien Credit Agreement dated as of March 7, 2018 (as amended, modified, restated,
or supplemented from time to time, the “Credit Agreement”).
 
B.          The Borrower has advised the Administrative Agent and the Lenders
that the Borrower intends to issue unsecured convertible senior notes in an
amount not to exceed $200,000,000 (the “Convertible Senior Notes”), the proceeds
of which shall be used to (i) repay the outstanding Second Lien Term Loans in
their entirety and (ii) fund Permitted Acquisitions and other permitted
Investments. The Borrower has requested that the Administrative Agent and the
Required Lenders amend the Credit Agreement to permit the issuance of the
Convertible Senior Notes for such uses and make certain other amendments to the
Credit Agreement, and the Required Lenders and the Administrative Agent have
agreed to such requests pursuant to the terms and conditions set forth herein.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 

Section 1.
Incorporation of Recitals; Defined Terms; Consent.

 
The Borrower and the Guarantors acknowledge that the Recitals set forth above
are true and correct.  This Amendment shall constitute a Loan Document, and the
Recitals shall be construed as part of this Amendment.  Each capitalized term
used but not otherwise defined herein, including capitalized terms used in the
introductory paragraph hereof and the Recitals, has the meaning assigned to it
in the Credit Agreement.  The Required Lenders hereby consent to the Borrower’s
use of proceeds from the issuance of the Convertible Senior Notes to prepay the
Second Lien Term Loans in their entirety.
 

Section 2.
Amendments.

 
Upon (x) satisfaction of the conditions precedent set forth in Section 3 hereof
and (y) the occurrence of the First Amendment Effective Date (as defined in the
Credit Agreement, after giving effect to the amendments contemplated hereby),
the Credit Agreement shall be and hereby is amended as follows:



--------------------------------------------------------------------------------

2.1.        Section 1.1 of the Credit Agreement is amended to add thereto in
appropriate alphabetical order the following definitions:
 
“Convertible Senior Note Hedge Agreement” means any Hedge Agreement entered into
by the Borrower in connection with the issuance of the Convertible Senior Notes.
 
“Convertible Senior Note Net Proceeds” means the cash proceeds received by or
for the account of the Borrower from the issuance of the Convertible Senior
Notes, net of (a) reasonable legal, underwriting and other fees and expenses
incurred as a direct result thereof and (b) the cash proceeds from the issuance
used to repay the Indebtedness outstanding under the Second Lien Loan Agreement.
 
“Convertible Senior Notes” means convertible senior notes of the Borrower in an
aggregate principal amount not to exceed $200,000,000 with a final maturity that
is no earlier than one hundred eighty (180) days following the Term Loan
Termination Date.
 
“First Amendment Effective Date” means the date on which the Borrower issues the
Convertible Senior Notes.
 
2.2.        The second sentence of the definition of “Asset Disposition”
appearing in Section 1.1 of the Credit Agreement is amended by deleting the word
“and” at the end of clause (g), replacing the period at the end of clause (h)
with “; and”, and adding a new clause (i) to the end thereof to read in its
entirety as follows:
 
(i) the issuance of (x) the Convertible Senior Notes and (y) any Ownership
Interests to holders of the Convertible Senior Notes in connection with the
repurchase, redemption, exchange or conversion of the Convertible Senior Notes.
 
2.3.         The definition of “Excess Cash Flow” appearing in Section 1.1 of
the Credit Agreement is amended by adding the following sentence at the end
thereof.
 
For the avoidance of doubt, proceeds of the issuance of the Convertible Senior
Notes shall not constitute Excess Cash Flow.
 
2.4.        The definition of “Excluded Equity Issuances” appearing in Section
1.1 of the Credit Agreement is amended by deleting the word “and” at the end of
clause (c), replacing the period at the end of clause (d) with “; and”, and
adding a new clause (e) to the end thereof to read in its entirety as follows:


-2-

--------------------------------------------------------------------------------

(e) solely for purposes of Section 2.8(b)(ii), (x) the issuance of the
Convertible Senior Notes and (y) Ownership Interests issued in connection with
the repurchase, redemption, exchange or conversion of the Convertible Senior
Notes; provided that to the extent any portion of the Convertible Senior Note
Net Proceeds has not been used by the Borrower on or prior to the eighteen (18)
month anniversary of the First Amendment Effective Date to make principal
prepayments on the Loans or to make Investments permitted by Section 7.3, such
portion of the Convertible Senior Note Net Proceeds shall cease to constitute
“Excluded Equity Issuances” pursuant to clause (e)(x) and the Borrower shall
promptly (which in no event shall be more than five (5) Business Days after the
end of such eighteen (18) month period) prepay the Obligations in the amount of
such remaining Convertible Senior Note Net Proceeds not so used first to the
outstanding Term Loans and Incremental Term Loans, if any, until paid in full
(such payments being applied to the remaining amortization payments on the Term
Loans and Incremental Term Loans, if any, in the inverse order of maturity),
then to the Revolving Loans until paid in full, and then to the Swing Loans.
 
2.5.        Clause (c) of the definition of “Permitted Acquisition” appearing in
Section 1.1 of the Credit Agreement is amended and restated in its entirety to
read as follows:
 
(c)          the Total Consideration for the Acquired Entity, when taken
together with (i) the Total Consideration for all Acquired Entities acquired on
or after the First Amendment Effective Date and (ii) the aggregate amount of
Investments made pursuant to Section 7.3(j) on or after the First Amendment
Effective Date, shall not exceed the amount of the Convertible Senior Note Net
Proceeds;
 
2.6.        Clause (h) of the definition of “Permitted Acquisition” appearing in
Section 1.1 of the Credit Agreement is amended and restated in its entirety to
read as follows:
 
(h)         (i) after giving effect to the Acquisition and any Credit Event in
connection therewith, the Borrower shall have Unused Revolving Credit
Commitments of at least $10,000,000 and (ii) no Default or Event of Default
shall exist or shall result from the Acquisition, including with respect to the
covenants contained in Section 7.15 on a Pro Forma Basis, provided that (A) the
Consolidated Total Leverage Ratio on a Pro Forma Basis shall be no greater than
0.25 less than the most recently applicable maximum Consolidated Total Leverage
Ratio permitted under Section 7.15(a) and (B) the Consolidated Senior Leverage
Ratio on a Pro Forma Basis shall be no greater than 0.25 less than the most
recently applicable maximum Consolidated Senior Leverage Ratio permitted under
Section 7.15(b), and the Borrower shall have delivered to the Administrative
Agent an Officer’s Compliance Certificate with detailed calculations evidencing
such compliance;


-3-

--------------------------------------------------------------------------------

2.7.        The definition of “Secured Obligations” appearing in Section 1.1 of
the Credit Agreement is amended by adding the following immediately prior to the
period at the end thereof:
 
; provided, further, notwithstanding the foregoing, Secured Obligations shall
exclude Hedging Liability in respect of any Convertible Senior Note Hedge
Agreement
 
2.8.        Clause (b)(i)(A) of Section 6.14 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
 
(A)        any Subsidiary designated as an Immaterial Subsidiary ceases to be an
Immaterial Subsidiary, or any Subsidiary that satisfies the definition of
Guarantor is created or acquired by any Loan Party (which, for the purposes of
this clause (A), shall include any Subsidiary formed or created by division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s law)) and
 
2.9.        Section 7.1(m) of the Credit Agreement is hereby amended by adding
“(A)” at the beginning thereof and adding the following after the semicolon to
the end thereof to read in its entirety as follows:
 
(B)        the Convertible Senior Notes; provided, that (i) the Convertible
Senior Notes shall be unsecured, (ii) notwithstanding anything to the contrary
herein, a portion of the proceeds of the Convertible Senior Notes shall be used
to repay all Indebtedness outstanding under the Second Lien Loan Agreement,
which repayment shall be no later than one (1) Business Day after the Borrower’s
receipt of such proceeds, and (iii) other than deviations consented to by the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed)
the terms for the Convertible Senior Notes shall be consistent in all material
respects with the “transaction overview” for the Convertible Senior Notes
included in the presentation materials for the Convertible Senior Notes dated
July 1, 2019, prepared by Cowen; and
 
(C)         Indebtedness and obligations owing under any Convertible Senior Note
Hedge Agreement;
 
2.10.       The introductory paragraph of Section 7.3 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


-4-

--------------------------------------------------------------------------------

Purchase, make an investment in or otherwise acquire (in one transaction or a
series of transactions), directly or indirectly, any Ownership Interests,
interests in any partnership or joint venture (including the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other obligation
or security, all or substantially all of the business or assets of any other
Person or any other investment or interest whatsoever in any other Person, or
make or purchase, directly or indirectly, any loans, advances or extensions of
credit to, or any investment in cash or by delivery of Property in, any other
Person (all the foregoing, “Investments”) except:
 
2.11.      Section 7.3 of the Credit Agreement is hereby amended by deleting the
word “and” at the end of clause (i) thereof and revising clause (j) thereof and
adding a new clause (k) thereto, in each case to read as follows:
 
(j)          (i) Investments in joint ventures and minority Investments in other
Ownership Interests and (ii) such other deposits and loans not otherwise
permitted by this Section 7.3, in each case, made by the Loan Parties (other
than Retail Store Subsidiaries); provided, that (A) the aggregate amount of such
Investments, deposits and loans under this clause (j) made on or after the First
Amendment Effective Date, when taken together with the Total Consideration for
all Acquired Entities acquired on or after the First Amendment Effective Date,
shall not exceed the amount of the Convertible Senior Note Net Proceeds and (B)
after giving effect to such Investment, deposit or loan, and any Credit Event in
connection therewith, (1) the Borrower shall have Unused Revolving Credit
Commitments of at least $10,000,000 and (2) no Default or Event of Default shall
exist or shall result from such Investment, deposit or loan, including with
respect to the covenants contained in Section 7.15 on a Pro Forma Basis,
provided that (x) the Consolidated Total Leverage Ratio on a Pro Forma Basis
shall be no greater than 0.25 less than the most recently applicable maximum
Consolidated Total Leverage Ratio permitted under Section 7.15(a) and (y) the
Consolidated Senior Leverage Ratio on a Pro Forma Basis shall be no greater than
0.25 less than the most recently applicable maximum Consolidated Senior Leverage
Ratio permitted under Section 7.15(b), and the Borrower shall have delivered to
the Administrative Agent an Officer’s Compliance Certificate with detailed
calculations evidencing such compliance; provided, further, that, without the
prior written consent of the Administrative Agent, which consent shall be in its
sole discretion, no Investment or other deposit or loan otherwise permitted by
this clause (j) shall be made in any Person (x) organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia, (y) that conducts substantially all of its business
outside of the United States of America, or (z) has substantially all of its
assets outside of the United States of America; and


-5-

--------------------------------------------------------------------------------

(k)         the purchase of any bond hedge or call option in connection with the
issuance of the Convertible Senior Notes.
 
2.12.      Section 7.5 of the Credit Agreement shall be amended by adding a new
paragraph to the end thereof to read in its entirety as follows:
 
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s law), (i) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (ii) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first day of its existence
by the holders of its equity interests at such time.
 
2.13.      Section 7.6 of the Credit Agreement shall be amended by deleting the
word “and” at the end of clause (c) thereof, replacing the period at the end of
clause (d) thereof with “; and”, and adding a new clause (e) to the end thereof
to read in its entirety as follows:
 
(e)        Restricted Payments in connection with (x) dilution management
transactions in respect of the issuance of the Convertible Senior Notes,
including the purchase of bond hedges or call options and (y) any repayment,
repurchase, redemption, exchange or conversion settlement of Convertible Senior
Notes permitted by Section 7.9(b)(iv) including in connection with the exercise
of repurchase, exchange or conversion rights by holders of the Convertible
Senior Notes.
 
2.14.      Clause (b) of Section 7.9 of the Credit Agreement occurring prior to
part (b)(i) thereof shall be amended and restated in its entirety to read as
follows
 
(b)         Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including (x) by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due and (y) at the maturity thereof) any Subordinated Debt, unsecured
Indebtedness, including the Convertible Senior Notes, or Indebtedness secured by
Liens that are junior to those securing the Secured Obligations, except:


-6-

--------------------------------------------------------------------------------

2.15.      Section 7.9(b) of the Credit Agreement shall be amended by deleting
the word “and” at the end of clause (ii) thereof, replacing the period at the
end of clause (iii) with “; and”, and adding a new clause (iv) to the end
thereof to read in its entirety as follows:
 
(iv)        (A) any mandatory repayment, repurchase, redemption, exchange or
conversion settlement of (1) the Convertible Senior Notes, including in
connection with the exercise of repurchase, exchange or conversion rights by
holders of the Convertible Senior Notes, and (2) any Convertible Senior Note
Hedge Agreement and (B) so long as no Event of Default shall have occurred and
be continuing, any optional repayment, purchase, redemption, exchange or
conversion settlement of (1) the Convertible Senior Notes and (2) any
Convertible Senior Note Hedge Agreement, in each case whether in cash and/or
with the issuance of Ownership Interests; provided that, in each case of the
foregoing clauses (A) and (B), with respect to any repayment in cash, the
Borrower shall (x) have received the prior written consent of the Required
Lenders to make such repayment, which consent shall be in their sole discretion,
and (y) be in compliance with the financial covenants contained in Section 7.15
on a Pro Forma Basis after giving effect to such repayment; provided, however,
that in relation to such Hedge Agreement, Required Lender consent is not
required for any cash payment by the Borrower to an Indemnified Party (as
defined in such Hedge Agreement) in satisfaction of the Borrower’s
indemnification obligations owed to such person under such Hedge Agreement and
any reimbursement by the Borrower of legal and other expenses incurred by such
Indemnified Person in connection with such indemnification to the extent
required by such Hedge Agreement.
 
2.16.      Clause (b)(i) of Section 7.14 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
 
(i)          the liabilities under the Loan Documents, the Second Lien Loan
Documents, the Convertible Senior Notes, and, in each case, the documents in
respect of any Permitted Refinancing thereof,
 
2.17.      Clauses (a) and (b) of Section 7.15 of the Credit Agreement are
amended and restated in their entireties to read as follows:
 
(a)         Consolidated Total Leverage Ratio.  As of the last day of any fiscal
quarter ending during the periods specified below, permit the Consolidated Total
Leverage Ratio to be greater than the corresponding ratio set forth below:
 
-7-

--------------------------------------------------------------------------------

Period
Maximum Ratio
   
First Amendment Effective Date through
December 30, 2020
5.50 to 1.00
   
December 31, 2020 through
December 30, 2021
5.25 to 1.00
   
December 31, 2021 and thereafter
5.00 to 1.00

 
(b)         Consolidated Senior Leverage Ratio. As of the last day of any fiscal
quarter ending during the periods specified below, permit the Consolidated
Senior Leverage Ratio to be greater than the corresponding ratio set forth
below:


Period
Maximum Ratio
   
First Amendment Effective Date through
December 30, 2020
3.00 to 1.00
   
December 31, 2020 through
December 30, 2021
2.75 to 1.00
   
December 31, 2021 and thereafter
2.50 to 1.00

 
2.18.      Clause (f) of Section 8.1 of the Credit Agreement is amended by
adding the following immediately prior to the period at the end thereof:
 
; provided, further, that (x) any conversion or exchange of the Convertible
Senior Notes or any event or conversion or exchange trigger that results in the
Convertible Senior Notes becoming convertible or exchangeable, as applicable, or
(y) any event or conversion or exchange trigger that results in the early
termination of any Convertible Senior Note Hedge Agreement, in each case, shall
not constitute an Event of Default under this clause (f) (provided, however, for
the avoidance of doubt, any cash payment in respect of the Convertible Senior
Notes or any Convertible Senior Note Hedge Agreement in violation of Section
7.9(b)(iv) shall constitute an Event of Default under clause (d) above).
 
2.19.      Section 9.3 of the Credit Agreement is amended and restated in its
entirety to read as follows:
 
Section 9.3.  Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR.  (a)  If, on or prior to the first day of any Interest
Period for any Borrowing of Eurodollar Loans:


-8-

--------------------------------------------------------------------------------

(i)          the Administrative Agent determines that deposits in Dollars (in
the applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or
 
(ii)        the Required Lenders advise the Administrative Agent that (i) LIBOR
as determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) the making or funding of Eurodollar Loans become impracticable,
 
then the Administrative Agent shall forthwith give written notice thereof to the
Borrower and the Lenders, and (A) any request for a Eurodollar Loan or for a
conversion to or continuation of a Eurodollar Loan shall be automatically
withdrawn and shall be deemed a request for a Base Rate Loan, (B) each
Eurodollar Loan will automatically, on the last day of the then current Interest
Period relating thereto, become a Base Rate Loan, and (C) until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such suspension no longer exist, the obligations of Lenders to make Eurodollar
Loans shall be suspended.
 
(b)         In the event the Administrative Agent shall determine (which
determination shall be deemed  presumptively correct absent manifest error) or
be notified by the Required Lenders that:
 
(i)          the circumstances set forth in clause (a)) above have arisen and
such circumstances are unlikely to be temporary;
 
(ii)        a public statement or publication of information (A) by or on behalf
of the administrator of LIBOR; or by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR; in
each case which states that such administrator has ceased or will cease to
provide LIBOR, permanently or indefinitely, provided that, at the time of the
statement or publication, there is no successor administrator that will continue
to provide LIBOR, (B) by the administrator of LIBOR that it has invoked or will
invoke, permanently or indefinitely, its insufficient submissions policy, or (C)
by the regulatory supervisor for the administrator of LIBOR or any Governmental
Authority having jurisdiction over the Administrative Agent announcing that
LIBOR is no longer representative or may no longer be used;


-9-

--------------------------------------------------------------------------------

(iii)        a LIBOR rate is not published by the administrator of LIBOR for
five (5) consecutive Business Days and such failure is not the result of a
temporary moratorium, embargo or disruption declared by the administrator of
LIBOR or by the regulatory supervisor for the administrator of LIBOR; or
 
(iv)        a new index rate has become a widely-recognized replacement
benchmark rate for LIBOR in newly originated loans denominated in Dollars in the
U.S. market;
 
then, in any such case, the Administrative Agent, with the consent of the
Borrower,  may amend this Agreement as described below to replace LIBOR with an
alternative benchmark rate, and to modify the applicable margins and make other
related amendments, in each case giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated credit facilities,
or any selection, endorsement or recommendation by a relevant governmental body
with respect to such facilities.  The Administrative Agent and the Borrower
shall enter into an amendment of this Agreement to reflect the replacement
index, adjusted margins and such other related amendments as may be appropriate,
in the discretion of the Administrative Agent, for the implementation and
administration of the replacement index-based rate.  Notwithstanding anything to
the contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 11.4), such amendment shall become effective without any
further action or consent of any other party to this Agreement on the fifth
(5th) Business Day after the date that a draft of the amendment is provided to
Lenders, unless the Administrative Agent receives, on or before such fifth (5th)
Business Day, a written notice from the Required Lenders stating that such
Lenders object to such amendment. For the avoidance of doubt, following the date
when a determination is made pursuant to this Section 9.3(b) and until a
replacement index has been selected and implemented in accordance with the terms
and conditions set forth herein, all Loans shall accrue interest as Base Rate
Loans, and the interest rate shall be based upon the Base Rate. Notwithstanding
anything to the contrary contained herein, if at any time the replacement index
is less than zero, then at such times, such index shall be deemed to be zero for
purposes of this Agreement.
 
2.20.      Section 11 of the Credit Agreement is amended to add a new section to
the end thereof to read in its entirety as follows:


-10-

--------------------------------------------------------------------------------

Section 11.32.  Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Hedge Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
 
(a)         In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
 
(b)         As used in this Section, the following terms have the following
meanings:


-11-

--------------------------------------------------------------------------------

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Covered Entity” means  any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 

Section 3.
Conditions Precedent.

 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
3.1.        The Borrower, the Guarantors, the Required Lenders and the
Administrative Agent shall have executed and delivered this Amendment.
 
3.2.        The Administrative Agent shall have received, (a) for the account of
each Lender that has executed and delivered this Amendment on or prior to the
First Amendment Closing Date (each, a “Consenting Lender”), an amendment fee in
an amount equal to the product of (i) 0.10% multiplied by (ii) the sum of such
Consenting Lender’s outstanding Term Loans and Revolving Credit Commitment on
the First Amendment Closing Date, which amendment fee shall be fully-earned when
due and non-refundable when paid and (b) the fees payable under that certain
First Amendment Fee Letter dated as of the date hereof between the Borrower and
the Administrative Agent.
 
3.3.        Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Administrative Agent and its counsel.
 
Section 4.

Condition Subsequent.

 
Within thirty (30) days of the First Amendment Closing Date, the Borrower shall
cause each of (a) Vapor Finance, LLC, a Delaware limited liability company and
(b) Nu-X Ventures, LLC, a Delaware limited liability company (collectively, the
“New Subsidiaries”) to become a Guarantor and otherwise comply with the
provisions of Section 6.14(b) of the Credit Agreement (the “Guaranty and
Collateral Requirement”). For the avoidance of doubt, failure of the New
Subsidiaries to comply with the Guaranty and Collateral Requirement within
thirty (30) days of the First Amendment Closing Date shall constitute an Event
of Default under Section 8.1(e) the Credit Agreement.


-12-

--------------------------------------------------------------------------------

Section 5.
Affirmation of Guarantors.

 
Each Guarantor hereby confirms that, after giving effect to this Amendment, each
Loan Document to which such Guarantor is a party continues in full force and
effect and is the legal, valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.  The Borrower and each Guarantor
acknowledge and agree that (a) nothing in the Credit Agreement, this Amendment,
or any other Loan Document shall be deemed to require the consent of such
Guarantor to any future amendments to the Credit Agreement and (b) the Lenders
are relying on the assurances provided in this Section in entering into this
Amendment and maintaining credit outstanding to the Borrower.
 

Section 6.
Acknowledgement of Liens.

 
The Borrower and the Guarantors hereby acknowledge, confirm and agree that the
Administrative Agent has a valid, enforceable and perfected first‑priority lien
upon and security interest in the Collateral granted to the Administrative Agent
pursuant to the Loan Documents (subject only to Permitted Liens), and nothing
herein contained shall in any manner affect or impair the priority of the Liens
created and provided for thereby as to the indebtedness, obligations, and
liabilities which would be secured thereby prior to giving effect to this
Amendment.
 

Section 7.
Representations and Warranties of Borrower and Guarantors.

 
To induce the Administrative Agent and the Lenders to enter into this Amendment,
the Borrower and the Guarantors hereby represent and warrant to the
Administrative Agent and the Lenders that, as of the date hereof, (a) after
giving effect to this Amendment, the representations and warranties set forth in
Section 5 of the Credit Agreement and in the other Loan Documents, including
this Amendment, are and shall remain true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects), except to the extent the same expressly relate to an
earlier date (and in such case shall be true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects) as of such earlier date), (b) no Default or Event of
Default exists or shall result after giving effect to this Amendment, and (c)
the Borrower and each Guarantor has the power and authority to execute, deliver,
and perform this Amendment and has taken all necessary action to authorize their
execution, delivery, and performance of this Amendment.
 

Section 8.
Miscellaneous.

 
8.1.         This Amendment shall be binding on and shall inure to the benefit
of the Borrower, the Guarantors, the Administrative Agent, the Lenders, and the
L/C Issuer, and their respective successors and assigns.  The terms and
provisions of this Amendment are for the purpose of defining the relative rights
and obligations of the Borrower, the Guarantors, the Administrative Agent, the
Lenders, and the L/C Issuer with respect to the transactions contemplated
hereby, and there shall be no third-party beneficiaries of any of the terms and
provisions of this Amendment.


-13-

--------------------------------------------------------------------------------

8.2.         This Amendment constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all other understandings,
oral or written, with respect to the subject matter hereof.  Except as
specifically waived and amended hereby, all of the terms and conditions set
forth in the Credit Agreement shall stand and remain unchanged and in full force
and effect.
 
8.3.        Section and sub-section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
8.4.        Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.
 
8.5.         Except as otherwise provided in this Amendment, if any provision
contained in this Amendment is in conflict with, or inconsistent with, any
provision in any of the Loan Documents, the provision contained in this
Amendment shall govern and control.
 
8.6.        This Amendment may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.  Delivery of an executed signature page to this Amendment by
facsimile transmission or by e‑mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart hereof.
 
8.7.       The provisions contained in Sections 11.7 (Governing Law;
Jurisdiction; Etc.) and 11.8 (Waiver of Jury Trial) of the Credit Agreement are
incorporated herein by reference to the same extent as if reproduced herein in
their entirety, except with reference to this Amendment rather than the Credit
Agreement.


[Signature Pages to Follow]


-14-

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first set forth
above.



 
“Borrower”
     
Turning Point Brands, Inc.
     
By
     
Name:
     
Title:
 




 
“Guarantors”
     
North Atlantic Trading Company, Inc.
 
Intrepid Brands, LLC
 
National Tobacco Company, L.P.
 
National Tobacco Finance, LLC
 
North Atlantic Operating Company, Inc.
 
North Atlantic Cigarette Company, Inc.
 
RBJ Sales, Inc.
 
Turning Point Brands, LLC
 
Vapor Beast LLC
 
Vapor Shark, LLC
 
Vapor Acquisitions Company, LLC
 
International Vapor Group, LLC
 
VaporFi LLC
 
Direct Vapor, LLC
 
South Beach Smoke LLC
 
VaporFi Franchising, LLC




 
By
     
Name:
     
Title:
 


[Signature Page to First Amendment to
Amended and Restated First Lien Credit Agreement (Turning Point)]



--------------------------------------------------------------------------------




 
“Lenders”
     
Fifth Third Bank, an Ohio banking corporation, as a Lender, as L/C Issuer, and
as Administrative Agent
   



 
By
     
Name
     
Title
 



[Signature Page to First Amendment to
Amended and Restated First Lien Credit Agreement (Turning Point)]



--------------------------------------------------------------------------------

   
,as a Lender




     
By
     
Name
     
Title
 



[Signature Page to First Amendment to
Amended and Restated First Lien Credit Agreement (Turning Point)]




--------------------------------------------------------------------------------